DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 01/30/2018, the Amendment & Remark filed on 07/01/2022 and the Request for Continued Examination filed on 07/01/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Claim Rejections - 35 USC § 112
	Previous rejection under 35 USC 112 (a) is withdrawn in view of the Amendment filed on 07/01/2022.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 8 and 15 similarly recite “associate a first uniform resource locator (URL) with the first function”, “receive information associated with the at least one transaction request from the at least one client device based on the first function and the first UR”, “associate a second URL with the second function” and “wherein the second form is associated with a third URL and is dynamically generated based on the second function and the third URL”. However, the Original Disclosure lacks support for the particular arrangement of URLs, functions and forms.

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). While the Applicant specifies above that “wherein each of the front-end and back-end GUI is dynamically generated and updated according to a regulatory compliance requirement associated with the at least one transaction request”, there is no written content as to how or what specific process of determination are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed computing device to dynamically generate and update GUI according a regulatory compliance requirement. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claims 1-4, 6-11, 13-18 and 20 are rejected as failing the written description requirement.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A database wherein a plurality of functions are stored;
a computing device configured to: 
receive at least one transaction request from at least one client device;
select a first function from the plurality of functions based on the at least transaction request;
associate a first uniform resource locator (URL) with the first function;
 receive information associated with the at least one transaction request from the at least one client device based on the first function and the first URL;
select a second function from the plurality of functions based on the information associated with the at least one transaction request;
associate a second URL with the second function;
dynamically generate at least one form based on the information associated with the at least one transaction request, wherein the at least one form includes a plurality of fields, wherein at least one of the plurality of fields is selected based on the second function and the second URL; 
transmit the at least one form to the at least one client device;
receive transaction data associated with the at least one transaction request from the at least one client device, wherein the transaction data is at least partially determined by the plurality of fields included in the at least one form; 
in response to receiving the transaction data associated with the at least one transaction request: 
perform validation of the received transaction data based on the second function; 
determine when an additional action is required to process the at least one transaction request;
in response to determining the additional action is required, transmit to the at least one client device a second form including at least one input field configured to implement the additional action, wherein the second form is associated with a third URL and is dynamically generated based on the second function and the third URL.
dynamically generate: a first front-end graphical user interface (GUI) based on the first function and first URL, a second front-end GUI based on the second function and the second URL and a third front-end GUI based on the second function and the third URL;
transmit each of the first front-end GUI, the second front-end GUI and the third front-end GUI to the at least one client device;
dynamically generate a back-end GUI;
transmit the back-end GUI to at least one remote computer;
wherein each of the front-end and back-end GUI is dynamically generated and updated according to a regulatory compliance requirement associated with the at least one transaction request.
wherein said computing device is further configured to associate at least one request transaction type with a previously saved transaction user profile, wherein at least a portion of the received transaction data is from the previously saved user profile.
wherein said computing device is further configured to populate at least one of the plurality of fields of the at least one form with received transaction data from the previously saved transaction user profile.
wherein said computing device is further configured to complete the at least one request by communicating said transaction data and transaction receipt to a third party money transfer vendor associated with the at least one request in response to determining said additional action is required.
wherein said computing device is further configured to generate a transaction receipt in response to validating the received transaction data.
wherein at least one form associated with the received transaction data is generated in response to processing the at least one form.
generating dynamically the second form including at least one field associated with the received transaction data after determining the additional action is required.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers facilitating transaction but for the recitation of generic computer components. That is, other than reciting generic computing elements such as “a database … stored”, “computing device configured to”, “Uniform Resource Locator (URL)”, “Graphical User Interface” and “cause the at least one processor to” , nothing in the claim elements that precludes the steps from that of a commercial interaction of facilitating transaction. For example, but for the aforementioned generic computing language, “A database wherein a plurality of functions are stored” in the context of the claimed invention encompasses one or more person manually storing the plurality of function in a database;
but for the aforementioned generic computing language, “receive at least one transaction request from at least one client device” in the context of the claimed invention encompasses one or more person manually receiving transaction request from client;
but for the aforementioned generic computing language, “select a first function from the plurality of functions based on the at least transaction request” in the context of the claimed invention encompasses one or more person manually selecting a first function based on transaction request;
but for the aforementioned generic computing language, “associate a first uniform resource locator (URL) with the first function; receive information associated with the at least one transaction request from the at least one client device based on the first function and the first URL” in the context of the claimed invention encompasses one or more person manually receiving a client’s transaction request;
but for the aforementioned generic computing language, “select a second function from the plurality of functions based on the information associated with the at least one transaction request; associate a second URL with the second function” in the context of the claimed invention encompasses one or more person manually selecting a function based on the information associated with transaction request;
but for the aforementioned generic computing language, “dynamically generate at least one form based on the information associated with the at least one transaction request, wherein the at least one form includes a plurality of fields, wherein at least one of the plurality of fields is selected based on the second function and the second URL” in the context of the claimed invention encompasses one or more person manually generating a form with a plurality of fields based on the selected second function;
but for the aforementioned generic computing language, “transmit the at least one form to the at least one client device” in the context of the claimed invention encompasses one or more person manually sending the form to the client;
but for the aforementioned generic computing language, “receive transaction data associated with the at least one transaction request from the at least one client device, wherein the transaction data is at least partially determined by the plurality of fields included in the at least one form” in the context of the claimed invention encompasses one or more person manually receiving transaction data from the client based on the client’s response to the form;
but for the aforementioned generic computing language, “in response to receiving the transaction data associated with the at least one transaction request: perform validation of the received transaction data based on the second function; determine when an additional action is required to process the at least one transaction request” in the context of the claimed invention encompasses one or more person manually performing validation of the received transaction data and determining additional action is required to process the at least one transaction request;
but for the aforementioned generic computing language, “in response to determining the additional action is required, transmit to the at least one client device a second form including at least one input field configured to implement the additional action, wherein the second form is associated with a third URL and is dynamically generated based on the second function and the third URL” in the context of the claimed invention encompasses one or more person manually sending a second form including at least one input field configured to implement the additional action;
but for the aforementioned generic computing language, “dynamically generate: a first front-end graphical user interface (GUI) based on the first function and first URL, a second front-end GUI based on the second function and the second URL and a third front-end GUI based on the second function and the third URL; transmit each of the first front-end GUI, the second front-end GUI and the third front-end GUI to the at least one client device; dynamically generate a back-end GUI; transmit the back-end GUI to at least one remote computer” in the context of the claimed invention encompasses one or more person manually establishing input/output communication with the client and a remote computer;
but for the aforementioned generic computing language, “wherein each of the front-end and back-end GUI is dynamically generated and updated according to a regulatory compliance requirement associated with the at least one transaction request” in the context of the claimed invention encompasses one or more person manually communicating with the client and the remote computer according to regulatory compliance requirement;
but for the aforementioned generic computing language, “associate at least one request transaction type with a previously saved transaction user profile” in the context of the claimed invention encompasses one or more person manually associating the transaction request with a previously saved transaction user profile;
but for the aforementioned generic computing language, “wherein said computing device is further configured to populate at least one of the plurality of fields of the at least one form with received transaction data from the previously saved transaction user profile” in the context of the claimed invention encompasses one or more person manually prefilling the transaction forms based on previously saved transaction user profile;
but for the aforementioned generic computing language, “wherein said computing device is further configured to generate a transaction receipt in response to validating the received transaction data” in the context of the claimed invention encompasses one or more person manually generate a transaction receipt in response to validating the transaction data;
but for the aforementioned generic computing language, “wherein said computing device is further configured to complete the at least one request by communicating said transaction data and transaction receipt to a third party money transfer vendor associated with the at least one request in response to determining said additional action is required” in the context of the claimed invention encompasses one or more person manually completing the request by communicating the transaction data and transaction receipt to a third party money transfer vendor.
If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as facilitating transaction, but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computing device or processor to perform the aforementioned, receiving, selecting, associating, transmitting, generating, performing and determining steps. The computing device or processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. As per “dynamically generate… GUI”, the generically claimed element of “GUI” (See Specification 0022) deemed to be an insignificant solution to the providing of the second form, because the recited GUI is described only by its function of conveying the second form but not any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. As to the URLs, the claimed URLs are deemed to be an insignificant solution for transmitting the forms, because the recited URLs are described only by its function of linking data but not any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to facilitate transactions amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes storing function at a database, (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) receiving and transmitting data, (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) associating data with URL (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l) and providing a GUI. (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.,) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. 
The recited ordered combination of additional elements includes a computing device or processor performing the steps of the commercial interaction without further instruction or description of the mechanism for accomplishing the result. As such, the mere “apply it” form of linking the additional element to the Judicial Exception do result in an unconventional arrangement of additional elements. 
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
	Previous rejection under 35 USC 103 is withdrawn in view of the Amendment filed on 07/01/2022.

	Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the amended claims do not recite a Judicial Exception, the examiner respectfully disagrees. While the amended claims recite association of URL with transaction functions and forms, the claimed invention as a whole nonetheless recite the facilitating of transaction with forms. As per the DDR argument, the instant claims’ generating and transmitting of information (forms) is not rooted to computing technology. The dynamic generating of the one or more forms encompasses no more than one or more human banker handing different forms based on a customer’s transaction request. Thus, the claims recite a Judicial Exception.
Regarding the applicant’s argument that the amended claims integrate the Judicial Exception into practical application, the examiner respectfully disagrees. In particular, the applicant contended that the claims provide a specific technological improvement including “functionality of enabling server-side generation and validation of a form having fields selected based on received input data, function and associated web URL, as well as generating a second form to provide an efficient process flow that satisfies regulations that may be associated with completing the process.” However, the examiner noted that the alleged improvement encompasses no more than one or more human banker handing different forms based on a customer’s transaction request, but for generally invoking generic computing elements of a URL. The claims send a form, associated with a function, to a client via a URL link. It should be noted that the role of the recite URL encompasses no more than an insignificant extra solution for the step of transmitting forms that correspond to the first and second function, which are defined by the Specification as 1) a GET function that is used to generate a send money transaction flow and 2) a POST function that validates information. Since URLs includes 1) no more than the general step of “associating”, which is well-known and convention use of URL; 2) no significance in transmitting the first form or the second form; and 3) no necessity in outputting the forms, the role of the claimed URLs is considered an insignificant extra-solution for the outputting of the first and second forms. The applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698